DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on application CN201821544518.1 filed 09/20/2018; however, the Examiner notes that Applicant has not filed a certified copy as required by 37 CFR 1.55.
Information Disclosure Statement
 An information disclosure statement has not been received.  If the Applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  
Specification
 Applicant is reminded of the proper content of an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
presence of phrases which can be implied (“The present application refers to the field of” & “The present application”); and
“thereby achieves” (last line) is grammatically inconsistent with the beginning of the sentence, the Examiner suggesting either “and thereby achieves” or “thereby achieving”.

Drawings
The drawings are objected to under 37 CFR 1.84(l) for being unsatisfactorily reproducible. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 1-8 is/are objected to because of the following informalities:  
As to independent claim 1, 
 “blocksuccesively” lacks a space between words, the Examiner suggesting ”block successively”.
As to claim 8,
 “according to any one of claim 1” is redundantly phrased, the Examiner suggesting simplification to “according to
Dependent claim(s) of objected to claim(s) is/are likewise objected to. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boltshauser* et al (EP 0014744 A1; hereafter “Boltshauser”) in view of UniLok®  as factually supported by non-patent literatures “UniLok® Applications” &  “UniLok® a Revolution in Fastening, Sealing and Electrical Interconnection” each by Intrinsic Devices Incorporated (hereafter “Intrinsic Devices”).
*machine translation cited to PTO-892 and utilized for providing English citations
 
    PNG
    media_image1.png
    270
    266
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    237
    246
    media_image2.png
    Greyscale
 

Regarding independent claim 1,
 Boltshauser teaches a charge output structure (fig. 8) (see fig. 8 showing longitudinal view; see fig. 9 showing a section along the section line 9-9 in fig. 1), comprising: 
a bracket (fig. 8, fastening part comprising extension 3) (The Examiner helpfully notes that in Boltshauser the following description is accurate across the figures fastening part, generally designated 1, which comprises a fitting piston 2 and a tubular extension 3 coaxially molded thereon, and the Examiner will likewise adopt the same nomenclature for the unlabeled portions of fig. 8 for consistency, the Examiner noting in particular that as the fastening part is generally labeled element 1 in Boltshauser’s disclosure, said part is so conveniently denoted hereafter), having a piezoelectric ceramic (figs. 8-9, 4 shear element 4) (fourth page, first paragraph “ring shear element 4, which can consist of a commercially available piezoceramic”; third page, about fourth paragraph “The transducer element according to the invention thus uses an annular shear element, formed from a hollow cylinder made of piezoelectric single crystal or ceramic material”; the Examiner additionally notes that while not specified in the embodiment of figs. 8-9 as necessarily being a piezoceramic, an ordinary artisan would so envisage as such; additional obviousness analysis follows) and a mass block (figs. 8-9, mounting ring 40) successively arranged 5from inside to outside and radially sleeved thereon; and 
a pretightening member (figs. 8-9, shrink ring 5), sleeved on an outer periphery of the mass block (figs. 8-9, mounting ring 40) and having an annular structure capable of applying a radial pretightening force to the piezoelectric ceramic (figs. 8-9, 4 shear element 4) and the mass block (figs. 8-9, mounting ring 40) through shrinking with change of temperature (Abstract “ring encircling the shear element and is than firmly shrunk on to the securing part in known manner by the cooling of the heated shrink-ring positioned externally around the setting-up ring, whereby the setting-up ring prevents overheating of the annular shear element during the shrinking process”).  
The Examiner additionally notes that while Boltshauser does not explicitly state in the embodiment of figs. 8-9 that the shear element is a piezoceramic, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that said element may be a piezoceramic as generically taught by Boltshauser, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Boltshauser’s piezoceramic in the generic invention for Boltshauser’s embodiment of figs. 8-9, the Examiner additionally taking Official Notice that it is conventional to form the shear element of a piezoceramic material for the well-known advantages thereof inclusive of controllable polarization processes, high charge amplified output, ability to perform in high-temperature operating environments, low noise, light weight, and/or flexible geometry. The Examiner further notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07.
Boltshauser does not teach wherein the pretightening member shrinks with temperature.

    PNG
    media_image3.png
    553
    1017
    media_image3.png
    Greyscale

Intrinsic Devices teaches a commercial product UniLok® which has an application as a pretightening member (UniLok® shrink ring) (see above conveniently provided snip of Accelerometer Assembly example from NPL UniLok® Applications), which is made of nickel-titanium memory alloy (NPL  UniLok® a Revolution in Fastening, Sealing and Electrical Interconnection first page, third paragraph “UniLok rings are made with nickel-titanium shape memory alloys, sometimes called memory metal or Nitinol”), wherein the pretightening member (UniLok® shrink ring) shrinks with temperature (NPL  UniLok® a Revolution in Fastening, Sealing and Electrical Interconnection first page, second paragraph “

These metal rings are supplied in the expanded condition and shrink 4.5% in diameter when heated. Once shrunk, UniLok rings apply a uniform gripping pressure that is seamless, powerful and consistent”)
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the commercial product UniLok® shrink ring for Boltshauser’s shrink ring, thereby providing a nickel-titanium shape memory alloy (Nitinol SMA) accelerometer shrink ring which is commercially available, has simple steps for selecting and installing, and which has the following listed Benefits (See pages 1-2 of NPL UniLok® a Revolution in Fastening, Sealing and Electrical Interconnection): 
UniLok rings produce highly reliable joints because the shrinkage and clamping pressure generated are intrinsic properties of the ring material. Benefits over conventional techniques such as crimping, welding, adhesives, elastic assembly and threaded fasteners include:
 
 operator insensitive assembly; low installation temperature; joins and seals dissimilar materials; simple verification of correct installation; repeatability; seamless 360° clamping pressure; immunity to vibration, shock, and thermal cycling; chemical resistance; rotary balance; and a unique product that enables efficient designs. The Examiner further notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. In the present case, only ordinary skill in the art is required to utilize a Nitinol shape memory material for a shrink ring fitting.

Regarding claim 2, which depends on claim 1, 
 Boltshauser as modified by the Intrinsic Devices UniLok® suggests wherein, the pretightening member (figs. 8-9, shrink ring 5, modified to be UniLok® commercial product, see analysis of claim 1, including analysis of preferred material) is made 10of nickel-titanium memory alloy (UniLok® Nitinol SMA)  (NPL UniLok® a Revolution in Fastening, Sealing and Electrical Interconnection first page, third paragraph “UniLok rings are made with nickel-titanium shape memory alloys, sometimes called memory metal or Nitinol”).  

Regarding claim 3, which depends on claim 1, 
 Boltshauser teaches wherein, the bracket (fig. 8, fastening part 1 comprising extension 3) comprises 
a supporting member (fig. 8, fitting piston portion of the fastening part 1; Examiner notes for fig. 8 that this is the unlabeled lower portion beneath the upper extension portion 3, and the Examiner further notes that the fitting piston part is generally labeled element 2 in Boltshauser’s disclosure and is so conveniently denoted hereafter), and 
a connecting member (fig. 8, extension 3), disposed on the supporting member (fig. 8, fitting portion 2); and 
the piezoelectric ceramic (figs. 8-9, 4 shear element 4), the mass block (figs. 8-9, mounting ring 40) and the pretightening member (figs. 8-9, shrink ring 5) are issleeved on the connecting member (fig. 8, extension 3), and 
a gap is reserved between the piezoelectric ceramic (figs. 8-9, 4 shear element 4), the mass block (figs. 8-9, mounting ring 40) and the pretightening member (figs. 8-9, shrink ring 5) and the supporting member (fig. 8, fitting piston 2).  

Regarding claim 4, which depends on claim 3, 
 Boltshauser teaches wherein, a top end (top end of extension 3) of the connecting member (fig. 8, extension 3) is disposed substantially flush (at once so envisage as flush by an ordinary artisan; additional obviousness follows) with that of the piezoelectric ceramic (figs. 8-9, 4 shear element 4) and the mass block (figs. 8-9, mounting ring 40).  
Either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that the aforementioned shown substantially flush disposal in fig. 8 is flush, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the aforementioned elements flush thereby providing the conventional advantages of saving on material costs, simplifying manufacturing specifications, and/or for easier placement of a printed circuit board or other element on the face of said flush disposal as is also well-known in the art. The Examiner additionally notes that: legal precedent has condoned the use of particular examples of what may be considered common sense or ordinary routine practice including changes in shape, see MPEP  2141(I) & 2144.04(IV)(B), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); it has been held that a mere change in size is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04(IV)(A), In re Rose, 105 USPQ 237 (CCP A 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); and that it had been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), see MPEP 2144.05(II)(B). In the present case only ordinary skill in the art is required to optimize the ends of the aforementioned elements to form the shape of a surface face.
 
Regarding claim 5, which depends on claim 4, 
 Boltshauser  teaches wherein, a top end of the pretightening 20member (figs. 8-9, shrink ring 5) is disposed higher than that of the mass block (figs. 8-9, mounting ring 40), the piezoelectric ceramic (figs. 8-9, 4 shear element 4) and the connecting member (fig. 8, extension 3).  
The Examiner additionally notes that while secondary reference UniLok®  shows a shrink ring that does not so rise above, primary reference Boltshauser already taught this higher disposal feature, and the Examiner notes that retainment thereof is convenient for mounting additional elements on the aforementioned face within the ring such as circuit boards and/or additional masses as is known in the art (see for example fig. 12 embodiment of Boltshauser showing circuit board 61 and additional mass 63 fitting within a clamping ring 5).

Regarding claim 6, which depends on claim 1, 
 Boltshauser teaches wherein the piezoelectric ceramic (figs. 8-9, 4 shear element 4) and the mass block (figs. 8-9, mounting ring 40) are both annular structures. 
Boltshauser does not teach in the embodiment of figs. 8-9 items: 1) wherein the piezoelectric ceramic is an annular structures formed by two monomers connected together; and 2) wherein the mass block is an annular structure formed by two monomers connected together.
Regarding items 1) & 2), it has been held that: constructing a formerly integral structure in various elements involves only routine skill in the art, see MPEP 2144(V)(C), Nerwin v. Erlichman, 168 USPQ 177, 179 (BPAI. 1969), and In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); and forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, Howard v. Detroit Stove Works, 150 U.S. 164 (1893); see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and MPEP 2144.04 (V)(B). In the present case only ordinary skill in the art is required to form Boltshauser’s annular mass & shear elements as two-part annular elements.
Further regarding item 1), only ordinary skill in the art is required to form an annular piezoelectric ceramic from two portions thereof, exemplary noting that however, “it goes without saying that a two-part or multi-part crystal piece can also be used instead of the four-part ring shear element.” (Boltshauser sixth page, third paragraph; see also sixth page, fourth paragraph “10 shows as an example a two-part ring-shear element cemented together with a single-crystal structure, consisting of half-shell-shaped crystal segments 47, 48 with the associated crystal axes and a cementation point 49 for the example of tourmaline”). 
It would have obvious to substitute Boltshauser’s two part ring shear element for Boltshauser’s four-part ring shear element for the same reasons and advantages suggested by Boltshauser, and the Examiner further noting the manufacturing and assembly advantages of simplification to two annular halves. 
Regarding item 2), only ordinary skill in the art is required to form an annular mass of two portions thereof, the Examiner further exemplary noting that NPL UniLok® Applications teaches wherein the mass block (clamp mass elements) is an annular structure formed by two monomers connected together (see Accelerometer Assembly section).
It would have obvious to substitute UniLok® Applications two-part clamp mass elements for Boltshauser’s slotted (see element 46 in fig. 9) mass element for the advantage of simpler manufacturing of two pieces instead of forming the slot therein, and/or for the advantages of easier mass clamping assembly complimentary to the Nitinol SMA shrink ring installment. 

Regarding claim 8, which depends on claim 1,
 Boltshauser as modified by UniLok® suggests the charge output structure according to claim 1 (see analysis provide for claim 1).
Boltshauser in the embodiment of fig. 8, does not expressly teach: 
 a piezoelectric acceleration sensor, 
 comprising a charge output structure according to any one of claim 1, 
 further comprising a housing;  
 5wherein, the charge output structure is placed in the housing and has a predetermined distance from the housing.

    PNG
    media_image4.png
    469
    383
    media_image4.png
    Greyscale

However, Boltshauser in the embodiment of fig. 6 teaches 
 a piezoelectric acceleration sensor (fig. 6, piezoelectric acceleration sensor), comprising a charge output structure (charge output structure of fig. 6) (page five, about third paragraph “6 shows the converter element according to the invention, designed as an acceleration sensor”), further comprising a housing (fig. 6, cover 22);  
 5wherein, the charge output structure (charge output structure of fig. 6) is placed in the housing (fig. 6, cover 22) and has a predetermined distance from the housing (fig. 6, cover 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Boltshauser’s charge output structure embodiment of fig. 8 with Boltshauser’s housed piezoelectric acceleration embodiment of fig. 6 for the advantages suggested by Boltshauser, the Examiner further noting the advantage that a housing forms a protective environment for the charge output structure which increases ruggedness and durability as well as noting that utilizing Boltshauser’s charge output structure as an accelerometer is a conventional application thereof and which increases there versatility and marketability thereof.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boltshauser in view of Intrinsic Device’s UniLok®  and in further view of Hu* (CN 1350182 A; hereafter “Hu”).
*machine translation cited to PTO-892 and utilized for providing English citations

Regarding claim 7, which depends on claim 1, 
 Boltshauser does not teach wherein, the mass block (figs. 8-9, mounting ring 40) is made of stainless 94836-5952-9869, v. 1steel or tungsten-copper alloy.  
However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. In the present case, only ordinary skill in the art is required to form the mass out of stainless steel or tungsten-copper alloy based on such factors as cost, density, thermal expansion coefficient, and/or output sensitivity.
Hu teaches a mass block (see exemplary fig. 1, mass block 4) made of stainless9 4836-5952-9869, v. 1steel (as was known in the art) or tungsten-copper alloy (second page, fourth paragraph “the material of the mass block is composed of original stainless steel into high specific gravity (tungsten, copper) alloy”) (Title “An Improved Shear-type At 200 Degrees Centigrade Using The Insulating Piezoelectric Accelerometer”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Boltshauser’s mass block from stainless steel as is conventionally known for the advantage of cheaper costs. In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Boltshauser’s mass block from t the comparatively more expensive tungsten-copper alloy for the superior properties thereof which contribute to output sensitivity as supported by Hu. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856